TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00817-CV


                                         T. L. B., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee




        FROM THE 340TH DISTRICT COURT OF TOM GREEN COUNTY,
 NO. C-13-0050-CPS, THE HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING


                                             ORDER

PER CURIAM

               Appellant T.L.B. filed her notice of appeal on December 23, 2014. The appellate

record was complete January 20, 2015, making appellant’s brief due February 9, 2015. To date,

appellant’s brief has not been filed.

               Amendments to the rules of judicial administration accelerate the final disposition

of appeals from suits for termination of parental rights.      See Tex. R. Jud. Admin. 6.2(a)

(providing 180 days for court’s final disposition). The accelerated schedule requires greater

compliance with briefing deadlines. Therefore we order counsel to file appellant’s brief no later

than February 27, 2015. If the brief is not filed by that date, counsel may be required to show

cause why she should not be held in contempt of court.

               It is ordered on February 12, 2015.

Before Chief Justice Rose, Justices Goodwin and Field